United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
DEPARTMENT OF THE NAVY,
Beaufort, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Lester L. Bates, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2060
Issued: January 12, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated June 13, 2006 which denied his claim for a
traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he sustained a
ruptured disc while in the performance of duty.
FACTUAL HISTORY
On June 5, 2000 appellant, then a 53-year-old material handler, filed a traumatic injury
claim alleging that on November 10, 1999 he was moving a computer into his truck and felt pain
in his back. His supervisor, Vaughn Hill, noted on the CA-1 form that he had no knowledge
about the facts of appellant’s injury. Mr. Hill indicated that appellant failed to report the injury
for eight months after it allegedly occurred.

In support of his claim, appellant submitted treatment notes from Dr. Hugh O. Pearson, a
family practitioner, dated November 17 and 29, 1999. Dr. Pearson indicated that appellant was
treated and would be out of work for one week. In a February 1, 2000 work excuse slip,
Dr. Thor Robert Rhodin, a Board-certified internist, advised that appellant would be off work
from December 1, 1999 to February 22, 2000 due to back and leg pain. Appellant also came
under the treatment of Dr. Randolph C. Bishop, Board-certified in physical medicine and
rehabilitation. Dr. Bishop noted in reports dated May 1 and 31, 2000, that appellant was under
his care from February 22 to June 1, 2000 and would be off work until June 14, 2000.
Mr. Hill submitted a statement dated June 6, 2000 and indicated that appellant mentioned
that he aggravated his back in November 1999, but did not believe the injury was serious. He
advised that on November 17, 1999 appellant was moving furniture to another facility and he
noticed that appellant was wearing a back support belt. Appellant indicated that his back was
bothering him and that he was going to seek medical treatment. Mr. Hill advised that appellant’s
job required him to move property and he could not definitively state whether his current back
injury was work related, but indicated that it was possibly related to moving computers on
November 17, 1999 or to the many other times that appellant had moved property.
In a letter dated June 26, 2000, the Office advised appellant of the factual evidence
needed to establish his claim and requested that he submit such evidence.
Appellant submitted statements dated July 18 and July 19, 2000, indicating that he
reported his back injury to his supervisor on the same day that it occurred. He noted that
Mr. Hill inquired as to whether he was wearing his back belt and appellant responded
affirmatively. Appellant delayed in seeking medical attention because he believed it was just a
pulled muscle and would resolve. The pain become worse and his symptoms persisted and he
sought medical treatment from Dr. Pearson on November 17, 1999. In a November 29, 1999
report, Dr. Pearson noted that appellant continued to experience pain and developed paresthesias
extending into the right thigh and knee with urge incontinence. In reports dated December 13,
1999 and January 25, 2000, he noted that appellant complained of paresthesias. In a
December 3, 1999 report, Dr. Rhodin noted that appellant had an onset of back pain one to two
weeks ago which caused numbness and weakness in his legs. He indicated that his work duties
included lifting property. Dr. Rhodin diagnosed low back pain with findings in the lower
extremities consistent with myelopathy. In reports dated December 9 and 15, 1999, he noted that
appellant’s pain was improved but he still experienced abnormal sensation and numbness in his
legs. Dr. Rhodin diagnosed low back pain with abnormal findings in the lower extremity
secondary to a ruptured disc or sprain. Reports dated January 11 to April 18 2000, noted
improvement in appellant’s back pain but an abnormal sensation in the saddle distribution of his
buttocks and peroneal area. Dr. Rhodin diagnosed improving low back pain with abnormal
sensation in the saddle distribution.
Dr. Robb Snider, a Board-certified neurologist and psychiatrist, treated appellant for
bilateral lower extremity paresthesias. Appellant reported awakening in mid November 1999
with right lower extremity numb paresthesias and back pain which progressed into the lower
extremities, buttocks and perineum. Dr. Snider diagnosed progressive bilateral lower extremity
paresthesias which was most pronounced over the saddle distribution with accompanying urinary
urgency, constipation and sexual dysfunction. From February 8 to April 13, 2000, Dr. Rhodin

2

noted that appellant underwent a T7-8 discectomy; however, appellant still experienced
persistent sensory disturbances from his waist down. He diagnosed thoracic myelopathy and
status post T7-8 discectomy and bilateral tardy ulnar palsies and early right carpal tunnel
syndrome. A magnetic resonance imaging (MRI) scan of the thoracic spine dated February 3,
2000 revealed an extruded disc fragment to the left at T7-8.
Appellant was seen in consultation with Dr. Stephen M. Scionti, a Board-certified
urologist, on February 4, 2000. Dr. Scionti noted that appellant experienced back pain which
commenced eight to nine months ago with intermittent paresthesias, numbness and altered
sensation down both legs. He diagnosed spinal nerve root irritation causing bladder irritative
symptoms such as urgency and paresthesias in the saddle region. In treatment notes from
Dr. Bishop dated February 9, 2000, it was noted that appellant was a material handler who was
injured at work on November 17, 1999 and experienced pain radiating from his thoracic region
into his flank and lower extremities causing bowel and bladder dysfunction. Dr. Bishop
diagnosed progressive thoracic myelopathy and recommended transthoracic discectomy. In an
operative report dated February 22, 2000, Dr. Bishop performed a transthoracic exposure of T7-8
vertebral bodies, discectomy at T7-8, allograft fusion, T7-8 and internal fixation at T7-8 and
diagnosed T7-8 herniated disc.
In a decision dated July 28, 2000, the Office denied appellant’s claim finding that the
evidence was not sufficient to establish that his back condition was related to the accepted
incident of November 10, 1999.
On August 16, 2000 appellant requested an oral hearing before an Office hearing
representative. The hearing was held on December 22, 2000. Appellant testified that in
November 1999 he sustained a work-related back injury when lifting a computer. He
immediately reported the injury to his supervisor. Appellant indicated that he delayed in seeking
medical attention because he believed his condition was just a pulled muscle which would
resolve. In an attending physician’s report dated February 8, 2000, Dr. Bishop noted that on
November 17, 1999 appellant sustained a thoracic disc herniation with radiculopathy. He noted
with a checkmark “yes” that his condition was caused or aggravated by an employment activity.
By decision dated April 20, 2001, the hearing representative affirmed the July 28, 2000
decision finding that appellant failed to establish that he sustained an injury on
November 10, 1999.
On June 21, 2001 appellant, through his attorney, appealed the claim to the Board.
Appellant submitted a report from Dr. Bishop dated February 2, 2001. Dr. Bishop noted that
appellant injured his back on November 17, 1999 while lifting equipment or computers when his
symptoms began. He opined that he sustained a herniated disc at T7-8 secondary to his lifting
injury at his job site in November 1999. On October 22, 2002 the director of the Office
requested that the Board set aside the decision of the hearing representative and remand the case
for further development. By order dated November 1, 2002, the Board granted the Director’s
motion.1 It noted that appellant submitted additional medical evidence prior to the issuance of
1

Docket No. 0-1780 (issued November 1, 2002).

3

the hearing representatives decision which should be considered by the Office prior to issuing a
decision.
In a decision dated December 31, 2002, the Office denied appellant’s claim as the
evidence was not sufficient to establish that he sustained the alleged injury on
November 10, 1999. It determined that the decision dated December 31, 2002 had not been
properly issued because appellant’s authorized representative was not sent a copy and, therefore,
the decision was reissued on December 8, 2004.
On December 5, 2005 appellant, through his attorney, requested reconsideration.
Appellant asserted that Dr. Bishop’s report of February 2, 2001 established that he sustained a
work-related lifting injury to his back. He submitted an MRI scan of the lumbar spine dated
December 1, 1999 which revealed broad diffuse disc bulging at L2-3, L3-4 and L4-5, annular
tears at L2-3 and L3-4 and a broad central subligamentous disc protrusion noted at L5-S1.
By decision dated June 13, 2006, the Office denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

4

be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to establish that he
sustained injury on November 10, 1999. The Board finds that the evidence supports that on or
about November 10, 1999 appellant did in fact lift property in his employment. Appellant has
provided a consistent history of the injury as reported on medical reports and in his testimony.
He submitted a report from Dr. Bishop dated February 9, 2000, who noted a history of injury and
indicated that appellant was a material handler who was injured at work on November 17, 1999
and experienced pain radiating from his thoracic region into his flank and lower extremities
causing bowel and bladder dysfunction. Other reports from Dr. Bishop dated February 2, 2001
noted that appellant injured his back on November 17, 1999 when he was lifting equipment and
computers. He indicated that appellant sustained a herniated nucleus pulposus at T7-8 while
moving heavy objects at work. Additionally, Mr. Hill, appellant’s supervisor, noted on June 6,
2000 that appellant mentioned that he aggravated his back in November 1999 but the injury did
not appear too serious. He indicated that appellant was required to move property and that on
November 10, 1999 he was moving furniture to another facility. Mr. Hill indicated that on
November 17, 1999 he noticed that appellant was wearing his back support belt. Appellant
indicated that his back was bothering him and that he was going to seek medical treatment. His
testimony at the oral hearing on December 22, 2000 further supports his history of injury noting
that in November 1999 he experienced back pain after lifting equipment. Appellant indicated
that he delayed in seeking medical attention because he believed it was just a pulled muscle and
his condition would resolve.
He sought medical treatment from Dr. Pearson on
November 17, 1999. The Board finds that appellant’s statements are consistent with the
surrounding facts and circumstances and thus, has established that he experienced the
employment incident on November 10, 1999.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant sustained a ruptured disc on November 10, 1999 causally related to his employment
duties. Appellant submitted notes from Dr. Pearson dated November 17 and 29, 1999, who
indicated that he was treated and advised to remain at home for three to five days. Dr. Pearson
noted that appellant developed paresthesias extending into the right thigh and knee with urge
incontinence. Other reports dated December 13, 1999 and January 25, 2000 noted appellant’s
complaints of paresthesias. However, Dr. Pearson failed to provide a history of injury,7 nor did
5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
7

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).

5

he provide a rationalized opinion regarding the causal relationship between appellant’s
paresthesias and ruptured disc and the factors of employment believed to have caused or
contributed to such condition.8
The December 3 to 28, 1999 reports from Dr. Rhodin noted that appellant did lifting at
work and had an onset of back pain one to two weeks prior which caused numbness and
weakness in his legs. Dr. Rhodin diagnosed low back pain with findings in the lower extremities
consistent with myelopathy. In reports dated January 11 to April 18, 2000, he noted that
appellant continued to experience abnormal sensation in the saddle distribution of his buttocks
and peroneal area and diagnosed status post thoracic spine disc herniation with generalized
abnormality of sensation in the lower extremities. However, none of Dr. Rhodin’s reports
specifically addressed the November 10, 1999 incident, nor did he provide a rationalized opinion
regarding the causal relationship between appellant’s thoracic spine disc herniation or
myelopathy and the factors of employment believed to have caused or contributed to such
condition.9 Therefore, these reports are insufficient to meet appellant’s burden of proof.
Appellant submitted a report from Dr. Bishop dated February 9, 2000. He noted that
appellant was a material handler and was injured at work on November 17, 1999 and
experienced pain radiating from his thoracic region into his flank and lower extremities. In a
report dated February 2, 2001, Dr. Bishop opined that appellant sustained a herniated thoracic
disc at T7-8 secondary to his lifting injury at his job site in November 1999. Although
Dr. Bishop generally supported causal relationship, he did not provide medical rationale
explaining the basis of his stated conclusion regarding the causal relationship between
appellant’s T7-8 herniated nucleus pulposus condition and the factors of employment.10
Dr. Bishop did not explain the process by which lifting would cause the diagnosed condition and
why such condition would not be due to any nonwork factors. Appellant submitted an attending
physician’s report prepared by Dr. Bishop dated February 8, 2000. Dr. Bishop noted that on
November 17, 1999 appellant sustained a thoracic disc herniation with radiculopathy. He noted
with a checkmark “yes” that appellant’s condition was caused or aggravated by an employment
activity. The Board has held that an opinion on causal relationship which consists only of a
physician checking “yes” to a medical form report question on whether the claimant’s condition
was related to the history given is of little probative value. Without any explanation or rationale
for the conclusion reached, such report is insufficient to establish causal relationship.11
Therefore, this report is insufficient to meet appellant’s burden of proof.
Other reports from Dr. Snider and Dr. Scionti, noted treating appellant for bilateral lower
extremity paresthesias and back pain and diagnosed thoracic myelopathy and status post T7-8
discectomy, bilateral tardy ulnar palsies, early right carpal tunnel syndrome and spinal nerve root
irritation. However, neither Dr. Snider nor Dr. Scionti provided a history of injury, nor did they
8

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
9

Id.

10

See Jimmie H. Duckett, supra note 8.

11

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

6

provide a rationalized opinion regarding the causal relationship between appellant’s thoracic
myelopathy, bilateral tardy ulnar palsies, early right carpal tunnel syndrome and spinal nerve
root irritation and ruptured disc and the factors of employment believed to have caused or
contributed to such conditions.12
The remainder of the medical evidence failed to provide an opinion on the causal
relationship between appellant’s job and his diagnosed bilateral lower extremity paresthesias,
back pain, thoracic myelopathy and T7-8 discectomy conditions. For this reason, this evidence
is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.13
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a ruptured disc at T7-8 condition causally related to his November 10, 1999
employment incident.14

12

See Jimmie H. Duckett, supra note 8.

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

14

With his request for an appeal, appellant submitted additional evidence. However, the Board may not consider
new evidence on appeal; see 20 C.F.R. § 501.2(c).

7

ORDER
IT IS HEREBY ORDERED THAT the June 13, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

